Citation Nr: 0209135	
Decision Date: 08/05/02    Archive Date: 08/12/02

DOCKET NO.  98-16 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for an acquired 
psychiatric disorder, to include schizophrenia, depression, 
and anxiety.

2.  Entitlement to an increased disability rating for grand 
mal epilepsy, currently rated as 40 percent disabling.

(The issues of entitlement to service connection for 
bronchitis, hypertension, and a psychiatric disorder will be 
the subjects of a later decision).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from February 1955 to 
February 1967.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 1998 rating decision of the Newark, New 
Jersey, Regional Office (RO) of the United States Department 
of Veterans Affairs (VA).  In that decision, the RO denied 
the veteran's request to reopen a claim for service 
connection for an acquired psychiatric disorder, to include 
schizophrenia, depression, and anxiety.  The RO also denied 
claims for service connection for bronchitis and 
hypertension, and denied a claim for a disability rating in 
excess of 20 percent for grand mal epilepsy.  Subsequently, 
in an October 1999 rating decision, the RO increased the 
rating for the veteran's epilepsy to 40 percent.  The veteran 
has continued his appeal, and he is seeking a rating in 
excess of 40 percent.

The Board is undertaking additional development on the issues 
of entitlement to service connection for a psychiatric 
disorder (the Board grants reopening of that claim in the 
decision below), and service connection for bronchitis and 
hypertension, pursuant to the authority granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)).  When the additional development is 
completed, the Board will provide notice of the development 
as 

required by Rule of Practice 903.  67 Fed. Reg. 3,099, 3,105 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903).  
After giving notice and reviewing any response to the notice, 
the Board will prepare a separate decision addressing those 
issues.


FINDINGS OF FACT

1.  In a December 1974 decision, the Board denied the 
veteran's claim for service connection for a psychiatric 
disorder.

2.  Lay witnesses' statements and psychiatric findings 
received since the December 1974 Board decision are new and 
material to the question of whether the veteran's current 
psychiatric disorder became manifest during his service or 
within one year after his separation from service.

3.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal for an 
increased disability rating for grand mal epilepsy.

4.  From 1992 through the present, the veteran's grand mal 
epilepsy has been manifested by major seizures occurring on 
average three times per year, or once every four months.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted since the 
December 1974 Board decision to reopen a claim for service 
connection for a psychiatric disorder.  38 U.S.C.A. §§ 5108, 
7104 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.156(a), 20.1105 
(2001).

2.  The criteria for a 60 percent disability rating for grand 
mal epilepsy have been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 
5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.7, 4.124a, Diagnostic Code 8910 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

While the veteran's appeal was pending, there was a 
substantial change in the law.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West Supp. 2001).  VA subsequently promulgated 
regulations to implement the provisions of the VCAA.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The VCAA and its 
implementing regulations redefined VA's duty to assist 
claimants for VA benefits, enhanced VA's duty to notify 
claimants as to the information and evidence necessary to 
substantiate a claim, and eliminated the requirement that a 
claimant submit a well-grounded claim.

In general, the VCAA and its implementing regulations apply 
to claims filed on or after the date of the enactment of the 
VCAA, (November 9, 2000), or filed before the date of 
enactment, and not yet final as of that date.  See 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 
2001).  The veteran's claim for an increased rating for 
epilepsy was filed before the VCAA was enacted, and was not 
yet final when the VCAA was enacted.  The VCAA and its 
implementing regulations apply to that claim.

With regard to requests to reopen previously denied claims, 
the VCAA implementing regulations provide rules as to when 
the VCAA applies, and what parts of the VCAA apply, that are 
somewhat different from the rules for claims without prior 
final decisions.  VA's duty to assist claimants in obtaining 
evidence applies to a claim to reopen a finally adjudicated 
claim only if the claim to reopen is received on or after 
August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  
In addition, the amended regulatory provisions of 38 C.F.R. 
§ 3.156(a) redefine the term "material evidence" and 
incorporate an evidentiary prerequisite of establishing "a 
reasonable possibility of substantiating the claim," for the 
purpose of reopening a claim.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.156(a)).  That 
amendment to 38 C.F.R. § 3.156(a) is applicable to any claim 
received on or after August 29, 2001.  Id.  The veteran's 
request to reopen a claim for service connection for a 
psychiatric disability was received prior to August 29, 2001.  
Therefore, the amended regulations regarding the duty to 
assist claimants in obtaining evidence, and the amended 
regulations regarding new and material evidence, do not apply 
to the veteran's request to reopen the previously denied 
claim.

The VCAA implementing regulations regarding VA's duty notify 
a claimant of the information and evidence needed to 
substantiate a claim do apply, however, to claims to reopen 
previously denied claims, just as they apply to original 
claims.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Those duty 
to notify regulations apply to all claims filed on or after 
November 9, 2000, or filed before that date, and not yet 
final as of that date.  The veteran's reopening claim was 
filed before November 9, 2000, and was not final as of 
November 9, 2000.  The duty to notify regulations apply to 
the veteran's reopening claim.

Request to Reopen a Claim for Service Connection for 
Psychiatric Disability

The veteran submitted a claim for service connection for a 
psychiatric disorder first in 1969, and again on numerous 
occasions since then.  In each of those claims, the RO or the 
Board denied the claim, or the RO denied the request to 
reopen the previously denied claim.  When a rating decision 
by an RO on a claim becomes a final decision, or when the 
Board denies a claim, the claim may not be reopened unless 
new and material evidence with respect to that claim is 
presented or secured.  38 U.S.C.A. § 5108, 7104(b) (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.156, 20.1105 (2001).  The 
veteran's claim for service connection for a psychiatric 
disorder has not been reopened since a Board decision in 
1974.  The initial issue now before the Board is whether new 
and material evidence has been received since that decision, 
so that the claim may be reopened.

VA has a duty to notify the veteran of the information and 
evidence necessary to substantiate his request to reopen a 
claim for service connection for a psychiatric disorder.  
38 U.S.C.A. § 5103 (West 1991 & Supp. 2001); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  The veteran and his representative were 
provided with the appealed rating decision and notice letter 
in July 1998.  The RO issued a statement of the case in July 
1998, and supplemental statements of the case in October 1999 
and February 2002.  These documents provided notification of 
the lay and medical evidence needed to support a request to 
reopen a previously denied claim, in addition to that which 
is necessary to substantiate a claim for service connection.  
The Board concludes that VA has satisfied its duty to notify 
the veteran of the evidence needed to reopen his claim for 
service connection for a psychiatric disability.

As noted above, there was a revision in August 2001 of the VA 
regulations at 38 C.F.R. § 3.156, regarding what constitutes 
new and material evidence sufficient to allow reopening of a 
previously denied claim; but the revised regulations do not 
apply to the veteran's claim.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001).  The request to reopen in this case is governed by 
the version of 38 C.F.R. § 3.156 that was in effect prior to 
the August 2001 revision.  The prior version, which was last 
published in July 2001, provides that new and material 
evidence is evidence which was not previously submitted to 
agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(2001).

Federal court decisions have addressed the interpretation of 
the regulation.  In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) overturned a legal test that had 
previously been used, in which new evidence, to be considered 
material, had a raise a reasonable possibility that the new 
evidence would change the outcome of the prior decision.  In 
Elkins v. West, 12 Vet. App. 209 (1999) the United States 
Court of Appeals for the Veterans Claims (Court) interpreted 
the Hodge decision as indicating that VA must determine 
whether new and material evidence has been presented 
according to the standard provided in 38 C.F.R. § 3.156(a).

In order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis (not only since the time that the claim was last 
disallowed on the merits).  Evans v. Brown, 9 Vet. App. 273 
(1996).  A review of the history of the veteran's psychiatric 
disability claims is necessary to determine the last time the 
claim was finally disallowed.

An RO rating decision becomes final when a claimant does not 
file a notice of disagreement with that decision within one 
year after the decision is issued, or when a claimant does 
not perfect an appeal by filing a substantive appeal in a 
timely basis.  See 38 U.S.C.A. § 7105 (West 1991 & Supp. 
2001).  Board decisions are final decisions.

The veteran filed a claim for service connection for his 
"nerves" in July 1969.  The RO denied service connection 
for a schizophrenic reaction in a November 1969 rating 
decision.  The veteran did not file a notice of disagreement 
with the November 1969 rating decision, and that decision 
became final.

In March 1974, the veteran submitted a claim for service 
connection for an emotional disorder.  In May 1974, the RO 
informed the veteran that service connection for a nervous 
condition had previously been denied.  The veteran appealed 
the continued denial of service connection.  In a December 
1974 decision, the Board denied service connection for a 
chronic nervous disorder.

In February 1976, the veteran requested VA psychological 
treatment.  In an April 1976 rating decision, the RO 
continued denial of service connection for a nervous 
condition.  In July 1976, the veteran filed a notice of 
disagreement with the April 1976 rating decision.  In 
November 1976, the RO informed the veteran that the April 
1976 rating decision had erroneously been based on the 
medical records of another person with a name similar to the 
veteran's.  The RO indicated that they had requested the 
correct medical records, from a private hospital, and 
suggested that the veteran also ask the hospital to send the 
records.  There is no indication in the claims file that the 
RO ever issued a statement of the case, or took any other 
further action with respect to the veteran's notice of 
disagreement.

In July 1979, the veteran submitted a statement relating the 
history of his epilepsy and psychiatric symptoms.  In a 
September 1979 rating decision, the RO denied service 
connection for the veteran's nervous condition.  Later in 
September 1979, the veteran submitted a notice of 
disagreement with the September 1979 rating decision.  In 
March 1980, the RO issued a statement of the case, indicating 
that new and material evidence had not been submitted to 
reopen a claim for service connection for a nervous 
condition.  Later in March 1980, the veteran submitted a 
substantive appeal on issues including service connection for 
a psychiatric disorder.  Although the veteran perfected an 
appeal to reopen a claim for service connection for a 
psychiatric disorder, there is no indication in the claims 
file that the RO certified an appeal to the Board.

The veteran initiated appeals in 1976 and 1979, but the RO 
did not take action to allow the Board to address the appeals 
at those times.  Therefore, the veteran's 1976 and 1979 
appeals remain open, and the rating decisions appealed did 
not become final decisions.  The veteran again raised the 
issue of service connection for a psychiatric disorder on a 
number of occasions in the 1980s and 1990s.  As the 1976 and 
1979 decisions did not become final, the most recent denial 
that was final is the December 1974 Board decision.  
Therefore, the request to reopen a claim for service 
connection will be based on whether new and material evidence 
has been received since the December 1974 Board decision.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303 (2001).  In the case of certain chronic 
diseases, including psychoses, service connection may be 
presumed if the disease became manifest to a degree of 10 
percent disabling or more within one year after 

separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 
(2001).  Service connection may also be granted for a 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2001).

The evidence of record at the time of the December 1974 Board 
decision included statements from the veteran, statements 
from persons who knew the veteran, and records of medical and 
mental health examination and treatment of the veteran from 
VA and private sources.  Rating decisions contain notations 
that the RO did not have the veteran's complete service 
medical records as of April 1967, but that the RO did review 
his service medical records prior to a November 1969 rating 
decision.  In 1969, the veteran wrote that he had received 
mental health treatment in 1968 and 1969.  VA and private 
medical records from 1969 forward reflect that the veteran 
was diagnosed with a schizophrenic reaction, with 
manifestations including a delusional belief that his body 
had a bad odor.  In 1974, a person who knew the veteran wrote 
that he had lived with her in 1967, and that at that time he 
had bathed and changed clothes as frequently as every twenty 
to thirty minutes.

Evidence received since the December 1974 Board decision 
includes later statements from the veteran and persons who 
know him, additional VA and private medical records, and the 
veteran's testimony at hearings in 1987 and 1997.  The 
additional lay statements include more accounts of the 
veteran showing strange behavior in 1967, involving an 
excessive concern and erroneous belief that he had a bad 
odor.  The added medical evidence includes several statements 
from VA psychiatrist Aarno Vuotila, M.D., who has been 
treating the veteran since the early 1980s.  In a 1987 
statement, Dr. Vuotila indicated that the veteran's delusions 
that he had a bad body odor had begun while he was in 
service, in 1966.  Dr. Vuotila stated that there was a strong 
possibility that the veteran's olfactory symptoms and his 
epilepsy were both etiologically related to a head injury 
that the veteran reported having sustained in a motor vehicle 
accident during service, in 1964.  In statements written in 
1994, 2000, and 2001, Dr. Vuotila suggested that the 
veteran's delusions regarding body odor were associated with 
his seizure disorder, and indicated that the veteran had been 
under mental health treatment since 1967.

Some of the evidence added to the claims file since 1974 
supports the veteran's claim that manifestations of his 
current psychological disorder were present during his 
service or less than a year after his separation from 
service.  The new evidence addressing those issues is 
significant and material to the claim for service connection 
for a psychological disorder.  As new and material evidence 
has been received, the veteran's claim for service connection 
for a psychiatric disorder is reopened.

Having reopened the claim for service connection for a 
psychiatric disorder, the Board find that additional 
development is needed prior to adjudication of that claim on 
its merits.  The Board is undertaking development on that 
claim, pursuant to the authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When the additional development is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903.  67 Fed. Reg. 3,099, 3,105 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 20.903).  After giving 
notice and reviewing any response to the notice, the Board 
will prepare a separate decision addressing the reopened 
claim for service connection for a psychiatric disorder.

Claim for Increased Rating for Epilepsy

The veteran is seeking an increased disability rating for his 
service-connected grand mal epilepsy.  The current appeal is 
from a July 1998 rating decision, in which the RO denied a 
disability rating in excess of 20 percent for the veteran's 
epilepsy.  Subsequently, in an October 1999 rating decision, 
the RO increased the rating to 40 percent.  The veteran has 
continued his appeal, and he is seeking a rating in excess of 
40 percent.

VA's duties under the VCAA to notify and assist claimants 
apply to the veteran's claim for a increased rating for 
epilepsy.  As there are no particular application forms 
required for increased rating claims, there is no issue 
regarding the provision 

of forms or instructions for applying for the increased 
rating.  See 38 U.S.C.A. § 5102 (West 1991 & Supp. 2001); 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(b)(2)).

VA must notify the veteran and his representative of any 
information not previously provided that is necessary to 
substantiate his claim. See 38 U.S.C.A. § 5103(a) (West 1991 
& Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159(b)).  The RO 
addressed the claim for an increased rating for epilepsy in a 
the rating decisions issued in July 1998 and October 1999, in 
a statement of the case issued in July 1998, and in 
supplemental statements of the case issued in October 1998, 
October 1999, and February 2002.  (The February 2002 
supplemental statement of the case erroneously listed the 
current rating for the veteran's epilepsy as 20 percent.  The 
rating is currently 40 percent, as the RO increased the 
rating from 20 percent to 40 percent in the October 1999 
rating decision).  The rating decisions, statement of the 
case, and supplemental statements of the case together list 
the evidence considered, the legal criteria for evaluating 
the severity of epilepsy, and the analysis of the facts as 
applied to those criteria.  Through those documents, the RO 
informed the veteran of the evidence necessary to 
substantiate his claims.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  See 38 U.S.C.A. 
§ 5103A(a) (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(c), (d)).  The veteran's claims file contains records 
of VA and private medical treatment since service.  While the 
file does not appear to contain the veteran's complete 
service medical records, these are not required to decide the 
increased rating claim, as the veteran's epilepsy is service-
connected, and the more recent manifestations of his epilepsy 
are at issue in the increased rating claim.  The veteran had 
hearings before RO personnel in September 1987 and August 
1997.  A travel board hearing before a Member of the Board 
was scheduled for the veteran in May 2002, but the veteran 
did not report for the hearing.  The veteran has not 
identified any potentially relevant evidence that is not 
associated with the claims file.  The Board concludes that VA 
has taken reasonable actions to assist the veteran in 
obtaining the evidence necessary to substantiate his claim.

VA's assistance to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
a claim. See 38 U.S.C.A. § 5103A(d) (West Supp. 2001); 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159(c)(4)).  The veteran has 
received many VA examinations that addressed the 
manifestations of his epilepsy, most recently in October 
1997.  Further examination is unnecessary.

In summary, the Board sees no areas in which further 
development may be fruitful in substantiating the veteran's 
claim for an increased rating for epilepsy.  VA has 
substantially met the requirements of the VCAA with regard to 
that claim.

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (2001).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (2001).  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history, 
including service medical records.  38 C.F.R. § 4.2 (2001).  
Nevertheless, the present level of disability is of primary 
concern, and the past medical reports do not have precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  An evaluation of the level of disability present 
also includes consideration of the functional impairment of 
the veteran's ability to engage in ordinary activities, 
including employment, and the effect of symptoms on the 
functional abilities.  38 C.F.R. § 4.10 (2001).  Where there 
is a question as to which of two ratings shall be applied, 
the higher rating will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  38 C.F.R. § 4.7 (2001).

The veteran has been found to have grand mal epilepsy.  The 
rating schedule provides percentage ratings for epilepsy, as 
follows:

Averaging at least 1 major seizure per 
month over the last year  
.........................................
....................... 100

Averaging at least 1 major seizure in 3 
months over the last year; or more than 
10 minor seizures weekly  ..... 80

Averaging at least 1 major seizure in 4 
months over the last year; or 9-10 minor 
seizures per week  ................ 60

At least 1 major seizure in the last 6 
months or 2 in the last year; or 
averaging at least 5 to 8 minor seizures 
weekly  
.................................................
................... 40

At least 1 major seizure in the last 2 
years; or at least 2 minor seizures in 
the last 6 months  
.......................... 20

A confirmed diagnosis of epilepsy with a 
history of seizures  ..................................................... 
10

38 C.F.R. § 4.124a, Diagnostic Code 8910 (2001).

The veteran has been under treatment for grand mal epilepsy, 
with major seizures, since the 1960s.  VA treatment records 
reflect that he has been on daily antiseizure medication at 
most times since then.  Over the years, several family 
members and other persons who know the veteran have submitted 
statements indicating the dates on which they had witnessed 
one or more of the veteran's major seizures.  The veteran and 
some witnesses have indicated that the veteran also has some 
minor seizures.

Information regarding the frequency of the veteran's seizures 
in recent years comes from statements from the veteran, many 
in the course of VA examinations and treatment, and from 
witnesses to his seizures.  In a statement the RO received in 
August 1992, Mr. J. W. wrote that he had been living with the 
veteran, and that he had seen the veteran pass out with 
seizures five times on four dates in January through April 
1992.  On VA medical examination in October 1992, the veteran 
reported having major, tonoclonic seizures a few times per 
year.  On VA examination in May 1994, he reported having 
major seizures about four times per year.  On VA examination 
in April 1996, he reported having two to three major seizures 
per year.  

In an August 1997 RO hearing, the veteran reported that he 
continued to take daily antiseizure medication.  He reported 
that his most recent major seizure had been in February 1997.  
He indicated that he did not always report his seizures to 
his VA physicians.  VA outpatient treatment notes from 1997 
and 1998 reflect the veteran's reports of having major 
seizures in February 1997, November 1997, December 1997, and 
February 1998.  In an August 1999 statement in support of his 
appeal, the veteran listed dates of seizures, including two 
in 1997, and four in 1998.  In August 1999, Ms. D. H. wrote 
that she had witnessed the veteran having two seizures, in 
June 1998 and September 1998.  In a March 2000 statement, the 
veteran listed dates of seizures, including two in 1997, five 
in 1998, and two in 1999.  A VA neurology progress note from 
May 2001 indicated that the veteran had four to five 
generalized seizures per month.

Overall, the reported frequency of the veteran's major 
seizures in recent years has averaged about three per year.  
The veteran's accounts are supported by statements from 
witnesses to some of the seizures, and the evidence from 
those combined sources is considered reasonably credible.  
The May 2001 VA treatment note stating that the veteran had 
four to five seizures per month shows a frequency vastly 
greater than the frequency shown by the other evidence from 
several preceding years.  In the absence of additional 
evidence of similar frequency of seizures, that single entry 
is considered anomalous, and an average frequency of three 
seizures per year appears remains the most credible 
conclusion.  Major seizures averaging three times per year is 
consistent with one every four months, the criteria for a 60 
percent rating.  The evidence does not show that the 
veteran's major seizures have occurred on average once every 
three months or more frequently.  Therefore, a rating in 
excess of 60 percent is not warranted.  The Board grants a 60 
percent rating for the veteran's epilepsy.

VA regulations at 38 C.F.R. § 3.321(b)(1), provide that, in 
an exceptional case where the schedular standards are found 
to be inadequate, the RO is authorized to refer the case to 
the Chief Benefits Director or the Director, Compensation and 
Pension Service for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  The governing criteria for such an award is a 
finding that the case presents such an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is not precluded, however, from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In this case, the veteran has not had frequent periods of 
hospitalization as a result of his epilepsy.  His seizures 
could be expected to interfere with employment, but the 
ratings assigned under the rating schedule appear to 
contemplate the interference with employment that such 
seizures would produce.  The Board finds that the criteria of 
the regular rating schedule are adequate to evaluate the 
veteran's epilepsy, and that referral for consideration of an 
extraschedular rating is not warranted.



ORDER

New and material evidence having been presented, the claim 
for service connection for a psychiatric disorder is 
reopened.

Entitlement to a 60 percent disability rating for grand mal 
epilepsy is granted, subject to laws and regulations 
controlling the disbursement of monetary benefits.




		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

